PRICE, Judge
(dissenting):
I dissent because I am of the opinion that no variance between the pleadings and the proof as to ownership of the monies existed in this case. Appellant received the monies from recipients of the packages and, as in United States v. Smyer, 273 U.S. 333, 47 S.Ct. 375, 71 L.Ed.2d 667 (1927), title is not an element here. The United States, in my opinion, had a right to possession of the monies, superior to the right of possession of the appellant. See paragraph 200a (3), Manual for Courts-Martial, 1969 (Rev.).
As regards the proof submitted in support of the conviction, I deem it adequate. Accordingly, I would affirm the findings and sentence as approved on review below.